Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 19, 2021.
Applicant's election with traverse of Invention II (claims 7-22) in the reply filed on July 19, 2021 is acknowledged.  The traversal is on the ground(s) that there is no series burden on the Examiner to search the entirety of the claim set of the application.  This is not found persuasive because there is a series burden of search on the Examiner as the Invention II does not require a method requiring specific steps such as, “…stabilizing and/or leveling the mobile work station by deploying one or more jack stands of the wheeled base; aligning the work platform with an exterior structure to be serviced on the aircraft with the one or more platform jacks; performing the desired assembly or maintenance on the exterior structure to be serviced from the work platform; moving the mobile work station away from the aircraft; and lowering the work platform on the base using the one or more platform jacks”.
Invention II is concerned with structural elements whereas Invention I is concerned with not only structural elements but also interaction and engagement of said structural elements, therefore yielding a more extensive search that will more than likely produce prior art that will not be applicable to Invention II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the opening" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the opening" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watt (US 2008196977).
Regarding the intended use limitation “a system for performing assembly or maintenance on an aircraft” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.	
Regarding Claim 7, Watt discloses a system for performing assembly or maintenance on an aircraft, comprising: a mobile work station; the mobile work station including a work platform 35 including an accessway 50 providing access to the work platform 35; and a wheeled base 10 supporting the work platform 35 with one or more platform jacks 26 that can adjustably raise and lower the work platform 35 (Pars. 0035-0038, Figs. 1-5).
Regarding Claim 9, Watt discloses the work platform 35 is at least partially enclosed (See figures 1-5).
Regarding Claim 12, Watt discloses the one or more platform jacks are independently mechanical jacks 26, hydraulic jacks, or pneumatic jacks (Pars. 0038, Figs. 1-5).
Regarding Claim 13, Watt discloses the wheeled base 10 further includes a plurality of jack stands 16-19 configured to level and/or stabilize the mobile work station (Par. 0036, Figs. 1-5).
Regarding Claim 14, Watt discloses the accessway includes a self-leveling stair 50 that is configured so that a lower end of the self-leveling stair 50 remains within a footprint of the wheeled base 10 when the work platform 35 is lowered (Par. 0040, Figs. 1-5). Note: the Examiner construes the self-leveling ladder 50 to be equivalent to that of the claimed self-leveling stair.
Regarding Claim 16, Watt discloses the mobile work station is configured to be used within a Class 1, Division 1 environment (Par. 0002).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 2008196977), in view of Yoo (KR 101912178, herein referenced by the EPO English Machine Translation).
Regarding Claim 8, Watt does not explicitly disclose one or more sides of the work platform includes guard rails, and at least one guard rail is a lowerable sash-type guard rail.
Yoo discloses a system for performing assembly or maintenance on an aircraft, comprising: a work station 10; the work station 10 including a work platform (not labeled, see figure 1) including an accessway 300 providing access to the work platform (Par. 0029, Fig. 1); and a base supporting the work platform and one or more sides of the work platform includes guard rails 10, and at least one guard rail 120 is a lowerable sash-type guard rail (Pars. 0029-0035, Figs. 1-8) for the benefit of adjusting the railing of the work platform as desired. It would have been obvious to one of ordinary skill in the art to modify the invention of Watt to include at least one guard rail is a lowerable sash-type guard rail, as disclosed by Yoo, for the benefit of adjusting the railing of the work platform as desired.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 2008196977), in view of Conway et al. (US 2019/0077645).
Regarding Claim 10, Watt discloses the work platform 35 is at least partially enclosed by at least one side structure (See figures 1-5). Watt does not explicitly disclose the work platform is at least partially enclosed by a roof structure coupled to at least one side structure.
Conway discloses a system for performing assembly or maintenance on an aircraft, comprising: a mobile work station; the mobile work station including a work platform 1; and a wheeled base (not labeled, see figure 1) supporting the work platform 1 with one or more platform jacks 20 that can adjustably raise and lower the work platform 1; the work platform 1 is at least partially enclosed by at least one side structure and a roof structure (not labeled, see figures 1-6) coupled to the at least one side structure (not labeled, see figures 1-6) for the benefit of providing a safer work platform for a worker (Par. 0037, Figs. 1-6). It would have been obvious to one of ordinary skill in the art to modify the invention of Watt to include a work platform that is at least partially enclosed by a roof structure coupled to at least one side structure, as disclosed by Conway, for the benefit of providing a safer work platform for a worker.
Claims 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 2008196977), in view of Ream et al. (WO 9941186).
Regarding Claim 11, Watt does not explicitly disclose the wheeled base includes a drive system for driving one or more wheels of the wheeled base.
Ream discloses a system for performing assembly or maintenance on an aircraft, comprising: a mobile work station 10; the mobile work station 10 including a work platform 12; and a wheeled base 20 supporting the work platform 12 with one or more platform jacks 11 that can adjustably raise and lower the work platform 12; and the wheeled base 20 includes a drive system 150 for driving one or more wheels 41-44 of the wheeled base 20 (Page 4, Line 8- Page 6, Line 25 and Page 8, Lines 6-15, Figs. 1-8) for the benefit of easily maneuvering the mobile work station. It would have been obvious to one of ordinary skill in the art to modify the invention of Watt to include a drive system for driving one or more wheels of the wheeled base, as disclosed by Ream, for the benefit of easily maneuvering the mobile work station.
 Regarding Claim 15, Watt does not explicitly disclose the mobile work station includes one or more electrical power supplies.
Ream discloses a system for performing assembly or maintenance on an aircraft, comprising: a mobile work station 10; the mobile work station 10 including a work platform 12; and a wheeled base 20 supporting the work platform 12 with one or more platform jacks 11 that can adjustably raise and lower the work platform 12; and the mobile work station includes one or more electrical power supplies (Page 8, Lines 6-15, Figs. 1-8), for the benefit of driving the wheeled base 20 and operating the work platform 12. It would have been obvious to one of ordinary skill in the art to modify the invention of Watt to include one or more electrical power supplies, for the benefit of driving the wheeled base and operating the work platform.
Claims 17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 2008196977), in view of Conway et al. (US 2019/0077645) and Yoo (KR 101912178, herein referenced by the EPO English Machine Translation).
Regarding Claim 17, Watt discloses a mobile work station, including: a work platform 35 including a self-leveling access stair 50; the work platform 35 includes a side structure 38 on each of two opposing sides of the work platform 35; and a wheeled base 10 supporting the work platform 35 with one or more platform jacks 26 to adjustably raise and lower the work platform 35; and one or more jack stands 16-19 to level and/or stabilize the mobile work station by leveling and/or stabilizing the wheeled base 10 (Pars. 0035-0038, Figs. 1-5). Watt does not explicitly disclose a roof structure coupled to each of the two side structures, and lowerable guard rails on each of two opposing open sides.
Conway discloses a mobile work station; the mobile work station including a work platform 1; and a wheeled base (not labeled, see figure 1) supporting the work platform 1 with one or more platform jacks 20 that can adjustably raise and lower the work platform 1; the work platform includes a side structure 1a on each of two opposing sides of the work platform (not labeled, see figures 1-6); and a roof structure 1 coupled to each of the two side structures 1a (Par. 0037, Figs. 1-6); for the benefit of providing a safer work platform for a worker. It would have been obvious to one of ordinary skill in the art to modify the invention of Watt to include a work platform that is at least partially enclosed by a roof structure coupled to at least one side structure, as disclosed by Conway, for the benefit of providing a safer work platform for a worker. The combination does not disclose lowerable guard rails on each of two opposing open sides.
Yoo discloses a work station 10; the work station 10 including a work platform (not labeled, see figure 1) including a base supporting the work platform and one or more sides of the work platform includes guard rails 10, and the guard rails 120 including lowerable guard rails 120 on each of two opposing open sides (Pars. 0029-0035, Figs. 1-8); for the benefit of adjusting the railing of the work platform as desired. It would have been obvious to one of ordinary skill in the art to modify the invention of Watt to include lowerable guard rails on each of two opposing open sides, as disclosed by Yoo, for the benefit of adjusting the railing of the work platform as desired.
Regarding Claim 18, the combination as applied to claim 17 remains as previously applied. Watt discloses the one or more platform jacks are independently mechanical jacks 26, hydraulic jacks, or pneumatic jacks (Pars. 0038, Figs. 1-5).
Regarding Claim 19, the combination as applied to claim 17 remains as previously applied. The combination discloses each opening formed by the work platform 1, the roof structure 1a, the two side structures 1a, and a guard rail includes padding 45, 58 around a circumference of the opening (See Conway, Par. 0048, Figs. 1-6).
Regarding Claim 22, the combination as applied to claim 17 remains as previously applied. Watt discloses the mobile work station is configured to be either partially collapsed, to be at least partially disassembled, or both, in order to enhance transportability of the mobile work station (Par. 0001, Figs. 1-5).
Claim Objections
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726